DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde US 2003/0122037 in view of Taylor US 2,337,426, Tritt US 3,693,916, and alternatively also in view of Weisend US 5,112,011 (hereafter Weisend 011) and/or Wells US 2,249,339.
Regarding claim 1, Hyde (figure 8) teaches a pneumatic de-icer 10 for an airfoil, comprising: 
an electrically-powered compressor 92 for compressing air [0040]; 
a vacuum source 62
a plurality of pneumatic boots 20 coupled to the airfoil 14; and 
a control valve 64 having a first port fluidly coupled to the air-storage tank, a second port fluidly coupled to the vacuum pump, and a third port fluidly coupled to the pneumatic boot, wherein the control valve is configured to cycle between supplying compressed air through the first port to inflate the pneumatic boot and withdrawing air through the second port to deflate the pneumatic boot for cracking accumulated ice on the airfoil.

    PNG
    media_image1.png
    356
    400
    media_image1.png
    Greyscale

Figure 1- Hyde Figure 8
Hyde figure 8 does not teach an air-storage tank fluidly coupled to the source for storing compressed air.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank 80 fluidly coupled to a source for storing compressed air.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with an air storage tank as taught by Hyde figure 7 in order to store compressed air, utilize a smaller compressor, or enable the compressor to operate when it is convenient.  

Hyde figure 8 does not explicitly teach a plurality of control valves each fluidly coupled with the plurality of pneumatic boots, respectively, or a manifold configured to fluidly couple the pressure regulator and the vacuum source with the plurality of control valves, wherein the each of the control valves is connected to the pressure and vacuum sources via the manifold.  Taylor teaches a pneumatic de-icer for an airfoil, comprising:
a compressor 37 for compressing air; 
a vacuum pump 37 for producing negative pressure; 
a plurality of pneumatic boots 31-35 coupled to the airfoil; and 
a plurality of control valves V each fluidly coupled with the plurality of pneumatic boots, respectively; 
a manifold P, S configured to fluidly couple the compressor and the vacuum pump with the plurality of control valves; and 
wherein each of the plurality of control valves includes a first port P2 fluidly coupled to the pressure regulator via the manifold, a second port E fluidly coupled to the vacuum pump via the manifold, and a third port D3, D4 fluidly coupled to a respective one of the plurality of pneumatic boots, wherein each of the control valves is configured to cycle between supplying regulated high-pressure air through the first port to inflate a respective one of the pneumatic boots and withdrawing air through the second port to deflate a respective one of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde with a plurality of valves connected via a manifold as taught by Taylor in order to improve failure tolerance, increase redundancy, or better distribute pressure loads.
Hyde figure 8 does not teach a pressure regulator for regulating the pressure of the compressed air exiting the air-storage tank to provide a regulated high-pressure air.  Tritt teaches an inflatable aircraft de-icing system which comprises a regulator 20 between a high-pressure source and a control valve 10.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde with a pressure regulator as taught by Tritt in order to ensure that inflation fluid is supplied at the optimal pressure.
Hyde figure 8 does not teach an electrically-powered vacuum pump for producing negative pressure.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising a pump 90 for providing negative pressure.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with pump for producing negative pressure as taught by Hyde figure 7 in order to create the vacuum on-demand, independently of external conditions.  Hyde does not explicitly teach that this pump is electric, but does teach that other aircraft pumps are electric [0040].  It would been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum pump of Hyde electric as taught by the pressure pump of Hyde in order to utilize established vacuum hardware as well as the existing aircraft electrical architecture.
Alternatively, Wells teaches an electro-pneumatic de-icer for an airfoil, comprising: 
an electrically-powered compressor 7’ for compressing air; 
an electrically-powered vacuum pump 8’ for producing negative pressure (page 2, column 2, lines 6-9); and
a pneumatic boot 93 coupled to the airfoil.

    PNG
    media_image2.png
    283
    375
    media_image2.png
    Greyscale

Figure 2- Wells Figure 4
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde with electrically-powered pumps and vacuums for supplying pressure or suction as taught by Wells in order to enable the system to operate continuously on the ground or in flight, and enable the reservoir to be filled whenever desired.
Regarding claim 20, Hyde, Taylor and Tritt, together or also in view of Weisend 011 and/or Wells teach the invention as claimed as detailed above with respect to claim 1.  Hyde does not teach specific pressures for the high-pressure air, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the pressure to the desired level in order to enable the optimum performance of the system, since it has been held that where the general conditions of a In re Aller, 105 USPQ 233.
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde US 2003/0122037 in view of Taylor US 2,337,426, Beckman US 7,789,102, and alternatively also in view of Weisend US 5,112,011 (hereafter Weisend 011) and/or Wells US 2,249,339.
Regarding claim 7, Hyde (figure 8) teaches an airfoil de-icing system, comprising: 
an electrically-powered compressor 92 for compressing air [0040]; 
an vacuum source 62 for providing a constant source of negative pressure; 
a plurality of airfoil pneumatic boots 20; and 
a three-way valve 64 located between 1) the exit port of the pressurized vessel, 2) the electrically-powered vacuum pump, and 3) the airfoil pneumatic boot, wherein the three-way valve is configured to alternates supply of negative pressure with supply of high-pressure air to the airfoil pneumatic boot, thereby cyclically deflating and inflating the airfoil pneumatic boot for cracking accumulated ice on the airfoil.
Hyde figure 8 does not teach a pressurized vessel having an intake coupled to the compressor for receiving and storing compressed air and an exit port for providing high-pressure air.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising a pressurized vessel 80
Alternatively, Weisend 011 teaches a pneumatic de-icer for an airfoil comprising a pressurized vessel having an intake coupled to the compressor for receiving and storing compressed air and an exit port for providing high-pressure air (column 3, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with an air storage tank as taught by Weisend 011 in order to “improve the inflation rate,” utilize a smaller compressor, or enable the compressor to operate when it is convenient.
Hyde figure 8 does not explicitly teach a plurality of control valves each fluidly coupled with the plurality of pneumatic boots, respectively, or a manifold configured to fluidly couple the pressure regulator and the vacuum source with the plurality of control valves, wherein the each of the control valves is connected to the pressure and vacuum sources via the manifold.  Taylor teaches an airfoil de-icing system, comprising: 
an electrically-powered compressor 37 for compressing air; 
a vacuum pump 37 configured to operate continuously for providing a constant source of negative pressure; 
a plurality of airfoil pneumatic boots 31-35; 
a plurality of three-way valves V located between 1) the exit port of the compressor, 2) the vacuum pump, and 3) the plurality of airfoil pneumatic boots, wherein each of the plurality of three-way valves is configured to alternate supply of negative pressure with supply of high-pressure air to a respective one of the plurality of airfoil pneumatic boots, thereby cyclically deflating and inflating the each airfoil pneumatic boot for cracking accumulated ice on the airfoil (Taylor figures 2-5); and 
a manifold P, S configured to fluidly couple the pressurized vessel and the vacuum pump with the plurality of three-way valves such that the plurality of airfoil pneumatic boots are capable of being simultaneously inflated and deflated.

[AltContent: textbox (Figure 3- Beckman Figure 12)]
    PNG
    media_image3.png
    305
    350
    media_image3.png
    Greyscale
Hyde does not teach a controller configured to intermittently turn the electrically-powered compressor on and off for avoiding over-pressurization of the pressurized vessel.   Beckman teaches an air compressor 20 which comprises a controller 28 configured to intermittently turn an electrically-powered compressor 32, 34, 36 on and off for avoiding over-pressurization of the pressurized vessel 22 (column 11, lines 51-58).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde (or Hyde and Weisend) with a controller to prevent over-pressurization in order to prevent damage to the tank, and to ensure that the tank stays at the desired pressure.
Hyde figure 8 does not teach an electrically-powered vacuum pump configured to operate continuously for providing a constant source of negative pressure.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising a pump 90 for providing negative pressure.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with pump for producing negative pressure as taught by Hyde figure 7 in order to create the vacuum on-demand, independently of external conditions.  Hyde does not explicitly teach that 
Alternatively, Wells teaches an electro-pneumatic de-icer for an airfoil, comprising: 
an electrically-powered compressor 7’ for compressing air; 
an electrically-powered vacuum pump 8’ for producing negative pressure (page 2, column 2, lines 6-9); and
a pneumatic boot 93 coupled to the airfoil.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde with electrically-powered pumps and vacuums for supplying pressure or suction as taught by Wells in order to enable the system to operate continuously on the ground or in flight, and enable the reservoir to be filled whenever desired.
Regarding claim 21, Hyde, Taylor and Beckman, together or also in view of Weisend 011 and/or Wells teach the invention as claimed as detailed above with respect to claim 7.  Hyde does not teach specific pressures for the high-pressure air, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the pressure to the desired level in order to enable the optimum performance of the system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller.
Claims 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde US 2003/0122037 in view of Taylor US 2,337,426, Tritt US 3,693,916, and alternatively also in view of Weisend US 5,112,011 (hereafter Weisend 011).
Regarding claim 11, Hyde (figure 8) teaches an airfoil de-icing method, comprising: 
compressing air with an electrically-powered compressor 92 [0040]; 
delivering the high-pressure air to a plurality of pneumatic boots 20 located along an airfoil 14 to inflate the pneumatic boot; 
providing a negative-pressure source 62; 
deflating the pneumatic boot with the negative-pressure source; and 
controlling a control valve 64 for alternating cyclically between inflating and deflating the pneumatic boots for cracking accumulated ice on the airfoil.
Hyde figure 8 does not teach storing high-pressure air from the compressor in an air-storage tank.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank 80 fluidly coupled to a source for storing compressed air.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with an air storage tank as taught by Hyde figure 7 in order to store compressed air, utilize a smaller compressor, or enable the compressor to operate when it is convenient.  
Alternatively, Weisend 011 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank fluidly coupled to a compressor for storing compressed air (column 3, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with an air storage tank as taught by Weisend 011 in order to “improve the inflation rate,” utilize a smaller compressor, or enable the compressor to operate when it is convenient.
Hyde figure 8 does not explicitly teach a plurality of control valves each fluidly coupled with the plurality of pneumatic boots, respectively, or a manifold configured to fluidly couple the pressure regulator and the vacuum source with the plurality of control valves, wherein the each of the control valves is connected to the pressure and vacuum sources via the manifold.  Taylor teaches an airfoil de-icing method, comprising: 
compressing air with a compressor 37; 
delivering the compressed air via a manifold P to a plurality of pneumatic boots 31-35 located along an airfoil to inflate the plurality of pneumatic boots; 
providing a negative-pressure source 37; 
deflating the plurality of pneumatic boots with the negative-pressure source via the manifold S; and 
controlling a plurality of control valves V for alternating cyclically between inflating and deflating the plurality of pneumatic boots, respectively, for cracking accumulated ice on the airfoil (Taylor figures 2-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde with a plurality of valves connected via a manifold as taught by Taylor in order to improve failure tolerance, increase redundancy, or better distribute pressure loads.
Hyde figure 8 does not teach regulating the high-pressure air from the accumulator using a regulator for providing a regulated high-pressure air.  Tritt teaches an inflatable aircraft de-icing system which comprises a regulator 20 between a high-pressure source and a control valve 10
Regarding claim 17, Hyde, Taylor and Tritt, together or also in view of Weisend 011 teach the invention as claimed as detailed above with respect to claim 11.  Hyde figure 8 does not teach that an electric motor is used for driving a vacuum pump continually for providing a constant negative-pressure source for deflating the pneumatic boots.  Hyde figure 7 teaches a pneumatic de-icer for an airfoil comprising a pump 90 for providing a constant negative-pressure source for deflating a pneumatic boot 20.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde figure 8 with pump for producing negative pressure as taught by Hyde figure 7 in order to create the vacuum on-demand, independently of external conditions.  Hyde does not explicitly teach that this pump is electric, but does teach that other aircraft pumps are electric [0040].  It would been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum pump of Hyde electric as taught by the pressure pump of Hyde in order to utilize established vacuum hardware as well as the existing aircraft electrical architecture.
Regarding claim 19, Hyde, Taylor and Tritt, together or also in view of Weisend 011 teach the invention as claimed as detailed above with respect to claim 11.  The combination renders the claimed method steps obvious since such would be a logical manner of using the combination.  Alternatively, Taylor teaches that the plurality of control valves are commanded to inflate and deflate the plurality of pneumatic boots simultaneously (as all valves are controlled by the same central timer T).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing method of Hyde by commanding valves simultaneously as taught by Taylor in order to assure uniform operation of the pneumatic boots.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde US 2003/0122037 in view of Taylor US 2,337,426, Tritt US 3,693,916, and alternatively also in view .
Regarding claim 12, Hyde, Taylor and Tritt, together or also in view of Weisend 011 teach the invention as claimed as detailed above with respect to claim 11.  Hyde figure 8 does not explicitly teach that compressing air is performed by intermittently providing power to the electrically-powered compressor for supplying high-pressure air to the air-storage tank when the pressure in the air-storage tank drops below a predetermined level.   Beckman teaches an air compressor 20 which comprises a controller 28 configured to intermittently providing power to the electrically-powered compressor 32, 34, 36 for supplying high-pressure air to the air-storage tank when the pressure in the air-storage tank 22 drops below a predetermined level (figure 12; column 11, lines 51-58).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Hyde (or Hyde and Weisend) with a controller to prevent over-pressurization in order to prevent damage to the tank, and to ensure that the tank stays at the desired pressure.
Claims 1, 11, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weisend US 5,393,014 (hereafter Weisend 014) in view of Weisend US 5,112,011 (hereafter Weisend 011), Wells US 2,249,339, Taylor US 2,337,426 and Tritt US 3,693,916.
Regarding claim 1, Weisend 014 teaches a pneumatic de-icer 300 for an airfoil, comprising: 
a source of compressed air 115 (through inlet 19); 
a vacuum source 140 (through outlet 22) for producing negative pressure; 
a pneumatic boot 304 coupled to the airfoil 302; and 
a control valve 10 having a first port fluidly coupled to source of compressed air, a second port fluidly coupled to the vacuum source, and a third port fluidly coupled to the pneumatic boot, wherein the control valve is configured 

    PNG
    media_image4.png
    392
    600
    media_image4.png
    Greyscale

Figure 4- Weisend 014 Figure 7
Weisend 014 does not teach an air-storage tank fluidly coupled to the source for storing compressed air.  Weisend 011 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank fluidly coupled to a compressor for storing compressed air (column 3, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 with an air storage tank as taught by Weisend 011 in order to “improve the inflation rate,” utilize a smaller compressor, or enable the compressor to operate when it is convenient.
Weisend 014 does not teach an electrically-powered compressor for compressing air, or an electrically-powered vacuum pump for producing the negative pressure.  Wells teaches an electro-pneumatic de-icer for an airfoil, comprising: 
an electrically-powered compressor 7’
an electrically-powered vacuum pump 8’ for producing negative pressure (page 2, column 2, lines 6-9); and
a pneumatic boot 93 coupled to the airfoil.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 with electrically-powered pumps and vacuums for supplying pressure or suction as taught by Wells in order to enable the system to operate continuously on the ground or in flight, and enable the reservoir to be filled whenever desired.
Weisend 014 does not teach a pressure regulator for regulating the pressure of the compressed air exiting the air-storage tank to provide a regulated high-pressure air.  Tritt teaches an inflatable aircraft de-icing system which comprises a regulator 20 between a high-pressure source and a control valve 10.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 and Weisend 011 with a pressure regulator as taught by Tritt in order to ensure that inflation fluid is supplied at the optimal pressure.
Weisend 014 does not explicitly teach a plurality of control valves each fluidly coupled with the plurality of pneumatic boots, respectively, or a manifold configured to fluidly couple the pressure regulator and the vacuum source with the plurality of control valves, wherein the each of the control valves is connected to the pressure and vacuum sources via the manifold.  Taylor teaches a pneumatic de-icer for an airfoil, comprising:
a compressor 37 for compressing air; 
a vacuum pump 37 for producing negative pressure; 
a plurality of pneumatic boots 31-35 coupled to the airfoil; and 
a plurality of control valves V
a manifold P, S configured to fluidly couple the compressor and the vacuum pump with the plurality of control valves; and 
wherein each of the plurality of control valves includes a first port P2 fluidly coupled to the pressure regulator via the manifold, a second port E fluidly coupled to the vacuum pump via the manifold, and a third port D3, D4 fluidly coupled to a respective one of the plurality of pneumatic boots, wherein each of the control valves is configured to cycle between supplying regulated high-pressure air through the first port to inflate a respective one of the pneumatic boots and withdrawing air through the second port to deflate a respective one of the pneumatic boots for cracking accumulated ice on the airfoil (Taylor figures 2-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 with a plurality of valves connected via a manifold as taught by Taylor in order to improve failure tolerance, increase redundancy, or better distribute pressure loads.
Regarding claim 11, Weisend 014 teaches an airfoil de-icing method, comprising: 
providing compressed air 115 (through inlet 19); 
delivering the regulated high-pressure air to a pneumatic boot 304 located along an airfoil 302 to inflate the pneumatic boot; 
providing a negative-pressure source 140 (through outlet 22); 
deflating the pneumatic boot with the negative-pressure source; and 
alternating cyclically between inflating and deflating the pneumatic boot for cracking accumulated ice on the airfoil.
Weisend 014 does not teach storing high-pressure air from the compressor in an air-storage tank.  Weisend 011 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank fluidly coupled to a compressor for storing compressed air (column 3, 
Weisend 014 does not teach regulating the high-pressure air from the accumulator using a regulator for providing a regulated high-pressure air.  Tritt teaches an inflatable aircraft de-icing system which comprises a regulator 20 between a high-pressure source and a control valve 10.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 and Weisend 011 with a pressure regulator as taught by Tritt in order to ensure that inflation fluid is supplied at the optimal pressure.
Weisend 014 does not teach that the air is compressed with an electrically-powered compressor. Wells teaches an airfoil de-icing system, comprising: 
an electrically-powered compressor 7’ for compressing air; 
a source of negative pressure 8’; and
an airfoil pneumatic boot 93.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend with an electrically-powered compressor for compressing air as taught by Wells in order to recharge the vessel whenever it was desired, without relying on external equipment.
Weisend 014 does not explicitly teach a plurality of control valves each fluidly coupled with the plurality of pneumatic boots, respectively, or a manifold configured to fluidly couple the pressure regulator and the vacuum source with the plurality of control valves, wherein the each of the control valves is connected to the pressure and vacuum sources via the manifold.  Taylor teaches an airfoil de-icing method, comprising: 
compressing air with a compressor 37
delivering the compressed air via a manifold P to a plurality of pneumatic boots 31-35 located along an airfoil to inflate the plurality of pneumatic boots; 
providing a negative-pressure source 37; 
deflating the plurality of pneumatic boots with the negative-pressure source via the manifold S; and 
controlling a plurality of control valves V for alternating cyclically between inflating and deflating the plurality of pneumatic boots, respectively, for cracking accumulated ice on the airfoil (Taylor figures 2-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 with a plurality of valves connected via a manifold as taught by Taylor in order to improve failure tolerance, increase redundancy, or better distribute pressure loads.
Regarding claim 17, Weisend 014, Weisend 011, Wells, Taylor and Tritt teach the invention as claimed as detailed above with respect to claim 11.  Weisend also teaches providing a constant negative-pressure source for deflating the pneumatic boot (abstract, column 3, lines 44-47).
Weisend is silent as to the source of negative pressure.  Wells also teaches that the source of negative pressure is provided by an electric motor 11 driving a vacuum pump 8’.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend with an electric motor driven vacuum pump for providing deflation suction as taught by Wells in order to ensure a controllable, easy-to-operate source of negative pressure that can run whenever it is required.
Regarding claim 19, Weisend 014, Weisend 011, Wells, Taylor and Tritt teach the invention as claimed as detailed above with respect to claim 11.  The combination renders the claimed method steps obvious since such would be a logical manner of T).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing method of Hyde by commanding valves simultaneously as taught by Taylor in order to assure uniform operation of the pneumatic boots.
Regarding claim 20, Weisend 014, Weisend 011, Wells, Taylor and Tritt teach the invention as claimed as detailed above with respect to claim 1.  Weisend 014 does not teach specific pressures for the high-pressure air, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the pressure to the desired level in order to enable the optimum performance of the system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weisend US 5,393,014 (hereafter Weisend 014) in view of Weisend US 5,112,011 (hereafter Weisend 011), Wells US 2,249,339, Taylor US 2,337,426 and Beckman US 7,789,102.
Regarding claim 7, Weisend 014 teaches an airfoil de-icing system, comprising: 
a source of compressed air 115 (through inlet 19); 
a constant source of negative pressure 140 (through outlet 22); 
an airfoil pneumatic boot 304; and 
a three-way valve 10 located between 1) the source of compressed air, 2) the source of negative pressure, and 3) the airfoil pneumatic boot, wherein the three-way valve is configured to alternate supply of negative pressure with supply of high-pressure air to the airfoil pneumatic boot, thereby cyclically deflating and inflating the airfoil pneumatic boot for cracking accumulated ice on the airfoil.

Weisend 014 does not teach an electrically-powered compressor for compressing air coupled to the pressurized vessel, or an electrically-powered vacuum pump configured to operate continuously for providing the constant source of negative pressure.  Wells teaches an airfoil de-icing system, comprising: 
an electrically-powered compressor 7’ for compressing air; 
an electrically-powered vacuum pump configured to supply negative pressure 8’; and
an airfoil pneumatic boot 93.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 with an electrically-powered compressor for compressing air and vacuum for providing negative pressure as taught by Wells in order to recharge the vessel whenever it was desired, without relying on external equipment, and have a reliable, constant vacuum source.
Weisend 014 does not teach a controller configured to intermittently turn the electrically-powered compressor on and off for avoiding over-pressurization of the pressurized vessel.   Beckman teaches an air compressor 20 which comprises a controller 28 configured to intermittently turn an electrically-powered compressor 32, 34, 36 on and off for avoiding over-pressurization of the pressurized vessel 22 (column 11, lines 51-58).  It would have been obvious to one of ordinary skill in the art at the time the 
Weisend 014 does not explicitly teach a plurality of control valves each fluidly coupled with the plurality of pneumatic boots, respectively, or a manifold configured to fluidly couple the pressure regulator and the vacuum source with the plurality of control valves, wherein the each of the control valves is connected to the pressure and vacuum sources via the manifold.  Taylor teaches an airfoil de-icing system, comprising: 
an electrically-powered compressor 37 for compressing air; 
a vacuum pump 37 configured to operate continuously for providing a constant source of negative pressure; 
a plurality of airfoil pneumatic boots 31-35; 
a plurality of three-way valves V located between 1) the exit port of the compressor, 2) the vacuum pump, and 3) the plurality of airfoil pneumatic boots, wherein each of the plurality of three-way valves is configured to alternate supply of negative pressure with supply of high-pressure air to a respective one of the plurality of airfoil pneumatic boots, thereby cyclically deflating and inflating the each airfoil pneumatic boot for cracking accumulated ice on the airfoil (Taylor figures 2-5); and 
a manifold P, S configured to fluidly couple the pressurized vessel and the vacuum pump with the plurality of three-way valves such that the plurality of airfoil pneumatic boots are capable of being simultaneously inflated and deflated.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Weisend 014 with a plurality of valves connected via a manifold as taught by Taylor in order to improve failure tolerance, increase redundancy, or better distribute pressure loads.
Regarding claim 21, Weisend 014, Weisend 011, Wells, Taylor and Beckman teach the invention as claimed as detailed above with respect to claim 7.  Weisend 014 does not teach specific pressures for the high-pressure air, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the pressure to the desired level in order to enable the optimum performance of the system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weisend US 5,393,014 (hereafter Weisend 014) in view of Weisend US 5,112,011 (hereafter Weisend 011), Wells US 2,249,339, Tritt US 3,693,916 Taylor US 2,337,426, and Beckman US 7,789,102.
Regarding claim 12, Weisend 014, Weisend 011, Wells, Taylor and Tritt teach the invention as claimed as detailed above with respect to claim 11.  Weisend 014 and 011 do not explicitly teach that compressing air is performed by intermittently providing power to the electrically-powered compressor for supplying high-pressure air to the air-storage tank when the pressure in the air-storage tank drops below a predetermined level.   Beckman teaches an air compressor 20 which comprises a controller 28 configured to intermittently providing power to the electrically-powered compressor 32, 34, 36 for supplying high-pressure air to the air-storage tank when the pressure in the air-storage tank 22.
Claims 1, 11, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor US 2,337,426 in view of Tritt US 3,693,916, Weisend US 5,112,011 (hereafter Weisend 011), and Wells US 2,249,339.
Regarding claim 1, Taylor teaches a pneumatic de-icer for an airfoil, comprising:
a compressor 37 for compressing air; 
a vacuum pump 37 for producing negative pressure; 
a plurality of pneumatic boots 31-35 coupled to the airfoil; and 
a plurality of control valves V each fluidly coupled with the plurality of pneumatic boots, respectively; 
a manifold P, S configured to fluidly couple the compressor and the vacuum pump with the plurality of control valves; and 
wherein each of the plurality of control valves includes a first port P2 fluidly coupled to the pressure regulator via the manifold, a second port E fluidly coupled to the vacuum pump via the manifold, and a third port D3, D4 fluidly coupled to a respective one of the plurality of pneumatic boots, wherein each of the control valves is configured to cycle between supplying regulated high-pressure air through the first port to inflate a respective one of the pneumatic boots and withdrawing air through the second port to deflate a respective one of the pneumatic boots for cracking accumulated ice on the airfoil (Taylor figures 2-5).

    PNG
    media_image5.png
    430
    492
    media_image5.png
    Greyscale

Figure 5- Taylor Figures 3-7
Taylor does not teach an air-storage tank fluidly coupled to the source for storing compressed air.  Weisend 011 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank fluidly coupled to a compressor for storing compressed air (column 3, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Taylor with an air storage tank as taught by Weisend 011 in order to “improve the inflation rate,” utilize a smaller compressor, or enable the compressor to operate when it is convenient.
Taylor does not teach a pressure regulator for regulating the pressure of the compressed air exiting the air-storage tank to provide a regulated high-pressure air.  Tritt teaches an inflatable aircraft de-icing system which comprises a regulator 20 between a high-pressure source and a control valve 10.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of 
Taylor does not teach an electrically-powered compressor for compressing air, or an electrically-powered vacuum pump for producing the negative pressure.  Wells teaches an electro-pneumatic de-icer for an airfoil, comprising: 
an electrically-powered compressor 7’ for compressing air; 
an electrically-powered vacuum pump 8’ for producing negative pressure (page 2, column 2, lines 6-9); and
a pneumatic boot 93 coupled to the airfoil.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Taylor with electrically-powered pumps and vacuums for supplying pressure or suction as taught by Wells in order to enable the system to operate continuously on the ground or in flight, and enable the reservoir to be filled whenever desired.
Regarding claim 11, Taylor teaches an airfoil de-icing method, comprising: 
compressing air with a compressor 37; 
delivering the compressed air via a manifold P to a plurality of pneumatic boots 31-35 located along an airfoil to inflate the plurality of pneumatic boots; 
providing a negative-pressure source 37; 
deflating the plurality of pneumatic boots with the negative-pressure source via the manifold S; and 
controlling a plurality of control valves V for alternating cyclically between inflating and deflating the plurality of pneumatic boots, respectively, for cracking accumulated ice on the airfoil (Taylor figures 2-5).
Taylor does not teach that the air is compressed with an electrically-powered compressor. Wells teaches an airfoil de-icing system, comprising: 
an electrically-powered compressor 7’ for compressing air; 
a source of negative pressure 8’; and
an airfoil pneumatic boot 93.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Taylor with an electrically-powered compressor for compressing air as taught by Wells in order to recharge the vessel whenever it was desired, without relying on external equipment.
Taylor does not teach an air-storage tank fluidly coupled to the source for storing compressed air.  Weisend 011 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank fluidly coupled to a compressor for storing compressed air (column 3, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Taylor with an air storage tank as taught by Weisend 011 in order to “improve the inflation rate,” utilize a smaller compressor, or enable the compressor to operate when it is convenient.
Taylor does not teach regulating the high-pressure air from the accumulator using a regulator for providing a regulated high-pressure air.  Tritt teaches an inflatable aircraft de-icing system which comprises a regulator 20 between a high-pressure source and a control valve 10.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Taylor and Weisend 011 with a pressure regulator as taught by Tritt in order to ensure that inflation fluid is supplied at the optimal pressure.
Regarding claim 17, Taylor, Weisend 011, Wells and Tritt teach the invention as claimed as detailed above with respect to claim 11.  Taylor also teaches providing a constant negative-pressure source 37 for deflating the pneumatic boot.
Taylor does not teach that the negative pressure source is a vacuum pump driven by an electric motor.  Wells also teaches that the source of negative pressure is 11 driving a vacuum pump 8’.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Taylor with an electric motor driven vacuum pump for providing deflation suction as taught by Wells in order to ensure a controllable, easy-to-operate source of negative pressure that can run whenever it is required.
Regarding claim 19, Taylor, Weisend 011, Wells and Tritt teach the invention as claimed as detailed above with respect to claim 11.  Taylor also teaches that the plurality of control valves are commanded to inflate and deflate the plurality of pneumatic boots simultaneously, as they are all commanded by a central timer T.  Alternatively, the combination renders the claimed method steps obvious since operating the valves simultaneously would be a logical manner of using the combination in order to assure uniform operation of the pneumatic boots.
Regarding claim 20, Taylor, Weisend 011, Wells and Tritt teach the invention as claimed as detailed above with respect to claim 1.  Taylor does not teach specific pressures for the high-pressure air, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the pressure to the desired level in order to enable the optimum performance of the system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor US 2,337,426 in view of Weisend US 5,112,011 (hereafter Weisend 011), Wells US 2,249,339 and Beckman US 7,789,102.
Regarding claim 7, Taylor teaches an airfoil de-icing system, comprising: 
an electrically-powered compressor 37
a vacuum pump 37 configured to operate continuously for providing a constant source of negative pressure; 
a plurality of airfoil pneumatic boots 31-35; 
a plurality of three-way valves V located between 1) the exit port of the compressor, 2) the vacuum pump, and 3) the plurality of airfoil pneumatic boots, wherein each of the plurality of three-way valves is configured to alternate supply of negative pressure with supply of high-pressure air to a respective one of the plurality of airfoil pneumatic boots, thereby cyclically deflating and inflating the each airfoil pneumatic boot for cracking accumulated ice on the airfoil (Taylor figures 2-5); and 
a manifold P, S configured to fluidly couple the pressurized vessel and the vacuum pump with the plurality of three-way valves such that the plurality of airfoil pneumatic boots are capable of being simultaneously inflated and deflated.
Taylor does not teach an air-storage tank fluidly coupled to the source for storing compressed air.  Weisend 011 teaches a pneumatic de-icer for an airfoil comprising an air-storage tank fluidly coupled to a compressor for storing compressed air (column 3, lines 2-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Taylor with an air storage tank as taught by Weisend 011 in order to “improve the inflation rate,” utilize a smaller compressor, or enable the compressor to operate when it is convenient.
Taylor does not teach an electrically-powered compressor for compressing air coupled to the pressurized vessel, or an electrically-powered vacuum pump configured to operate continuously for providing the constant source of negative pressure.  Wells teaches an airfoil de-icing system, comprising: 
an electrically-powered compressor 7’
an electrically-powered vacuum pump configured to supply negative pressure 8’; and
an airfoil pneumatic boot 93.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Taylor with an electrically-powered compressor for compressing air and vacuum for providing negative pressure as taught by Wells in order to recharge the vessel whenever it was desired, without relying on external equipment, and have a reliable, constant vacuum source.
Taylor does not teach a controller configured to intermittently turn the electrically-powered compressor on and off for avoiding over-pressurization of the pressurized vessel.   Beckman teaches an air compressor 20 which comprises a controller 28 configured to intermittently turn an electrically-powered compressor 32, 34, 36 on and off for avoiding over-pressurization of the pressurized vessel 22 (column 11, lines 51-58).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Taylor and Weisend 011 with a controller to prevent over-pressurization in order to prevent damage to the tank, and to ensure that the tank stays at the desired pressure.
Regarding claim 21, Taylor, Weisend 011, Wells and Beckman teach the invention as claimed as detailed above with respect to claim 7.  Taylor does not teach specific pressures for the high-pressure air, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the pressure to the desired level in order to enable the optimum performance of the system, since it has been held that where the general c8nditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor US 2,337,426, in view of Weisend US 5,112,011 (hereafter Weisend 011), Wells US 2,249,339, Tritt US 3,693,916 and Beckman US 7,789,102.
Regarding claim 12, Taylor, Weisend 011, Wells, and Tritt teach the invention as claimed as detailed above with respect to claim 11.  Taylor and Weisend 011 do not explicitly teach that compressing air is performed by intermittently providing power to the electrically-powered compressor for supplying high-pressure air to the air-storage tank when the pressure in the air-storage tank drops below a predetermined level.   Beckman teaches an air compressor 20 which comprises a controller 28 configured to intermittently providing power to the electrically-powered compressor 32, 34, 36 for supplying high-pressure air to the air-storage tank when the pressure in the air-storage tank 22 drops below a predetermined level (figure 12; column 11, lines 51-58).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the de-icing system of Taylor and Weisend 011 with a controller to prevent over-pressurization in order to prevent damage to the tank, and to ensure that the tank stays at the desired pressure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Taylor is now relied upon for the teaching of multiple boots and valves, the valves connected to a shared manifold (in the case of Taylor, the joint piping sections are interpreted as a manifold).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642